DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 3/11/2022 has been entered.  Claims 1, 2, 5, 6, 9, 10, 14, 15, 18, 19, 25, 26, 29 and 30 have been amended.  No claims have been cancelled or added.  Claims 1-30 are currently pending in this application, with claims 1, 10, 19 and 30 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-13, 16, 18-21, 24, 27, 29 and 30 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wang, et al (US PG Publication 2022/0030623), hereafter Wang.

Regarding claim 1, Wang teaches a method for wireless communications by a user equipment (UE),
comprising: 
sending, to a network entity, a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0163] - The procedure may be initiated by either the RRC or MAC layer of the wireless device, and may comprise a handover procedure or transmission of a switch request from the wireless device to the serving base station. The switch request may comprise, for example, a MAC control element or RRC signaling
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the MAC layer of the wireless device initiates/enables the procedure that includes transmitting a request to the base station, where, as indicated in [0164], the MAC layer reports information from the physical layer to set up the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure)); and
performing inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
[0164] - The second channel belongs to a second carrier, which belongs to the same MAC entity of the serving cell as the first channel, but is not configured for the wireless device. The second carrier may be configured as a secondary cell for the wireless device, in order to setup a radio link with the new cell
(From [0163], the request from the wireless device includes the indication of the second channel, where, as indicated in [0164], based on the request indicating the second channel belonging to the second carrier, the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure) is set up)).
 
Regarding claim 2, Wang teaches the method of claim 1, 
wherein the physical layer signaling or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0163] - The switch request may comprise, for example, a MAC control element
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell). 
 	
Regarding claim 3, Wang teaches the method of claim 1, 
wherein the UE sends the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer, to setup a radio link with the new cell
(From [0156], the wireless device detects the event based on the preconfigured threshold, and in response to the event being detected, as indicated in [0164], the wireless device reports the trigger event (part of the request referred to in [0163]) and measurement results that are used to set up the new cell)). 
 
Regarding claim 4, Wang teaches the method of claim 3, 
wherein the UE sends the request with reporting one or more of the mobility related metrics
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
 [0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the wireless device makes the request, which includes, as indicated in [0164], the wireless device reporting the measurement results)). 
 
Regarding claim 7, Wang teaches the method of claim 3, 
further comprising receiving network signaling configuring one or more of the conditions
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
(From [0156], the wireless device detects the event based on the preconfigured threshold)). 
 
Regarding claim 9, Wang teaches the method of claim 1, 
further comprising receiving, from the network entity, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0167] - The wireless device transmits an information message to a base station of the cellular network. The information message comprises an indication of the switch to the second channel. The information message may be transmitted over the second channel. The information message may be transmitted by a random access procedure or other signaling means such as one or more of MAC control element signaling. The base station may signal an acknowledgement message (not illustrated in FIG. 11) to confirm the switching decision for the wireless device. The base station may reject the switch for the wireless device if the base station deems the switch to be unnecessary
(The base station confirms the switch to the new cell is allowed or rejected, based on the MAC layer control element signaling)). 
 
Regarding claim 10, Wang teaches
a method for wireless communications by a network entity, comprising: 
receiving, from a user equipment (UE), a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0163] - The procedure may be initiated by either the RRC or MAC layer of the wireless device, and may comprise a handover procedure or transmission of a switch request from the wireless device to the serving base station. The switch request may comprise, for example, a MAC control element or RRC signaling
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the MAC layer of the wireless device initiates/enables the procedure that includes transmitting a request to the base station, where, as indicated in [0164], the MAC layer reports information from the physical layer to set up the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure)); and 
performing inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
[0164] - The second channel belongs to a second carrier, which belongs to the same MAC entity of the serving cell as the first channel, but is not configured for the wireless device. The second carrier may be configured as a secondary cell for the wireless device, in order to setup a radio link with the new cell
(From [0163], the request from the wireless device includes the indication of the second channel, where, as indicated in [0164], based on the request indicating the second channel belonging to the second carrier, the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure) is set up)). 
 
Regarding claim 11, Wang teaches the method of claim 10, 
wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0163] - The switch request may comprise, for example, a MAC control element
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell). 
 
Regarding claim 12, Wang teaches the method of claim 10, 
wherein the UE sends the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer, to setup a radio link with the new cell
(From [0156], the wireless device detects the event based on the preconfigured threshold, and in response to the event being detected, as indicated in [0164], the wireless device reports the trigger event (part of the request referred to in [0163]) and measurement results that are used to set up the new cell)). 
 
Regarding claim 13, Wang teaches the method of claim 12, 
wherein the UE sends the request with reporting one or more of the mobility-related metrics
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
 [0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the wireless device makes the request, which includes, as indicated in [0164], the wireless device reporting the measurement results)). 

Regarding claim 16, Wang teaches the method of claim 12, 
further comprising sending the UE signaling configuring one or more of the conditions
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
(The wireless device detects the event based on the preconfigured threshold)). 

Regarding claim 18, Wang teaches the method of claim 10, 
further comprising sending, to the UE, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0167] - The wireless device transmits an information message to a base station of the cellular network. The information message comprises an indication of the switch to the second channel. The information message may be transmitted over the second channel. The information message may be transmitted by a random access procedure or other signaling means such as one or more of MAC control element signaling. The base station may signal an acknowledgement message (not illustrated in FIG. 11) to confirm the switching decision for the wireless device. The base station may reject the switch for the wireless device if the base station deems the switch to be unnecessary
(The base station confirms the switch to the new cell is allowed or rejected, based on the MAC layer control element signaling)). 
 
Regarding claim 19, Wang teaches 
an apparatus for wireless communications by a user equipment (UE), comprising:
a processor configured to
([0112] – UE 300 (term WD may be used interchangeably herein with user equipment (UE) – see [0098]) includes processing circuitry 301):
send, to a network entity, a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0163] - The procedure may be initiated by either the RRC or MAC layer of the wireless device, and may comprise a handover procedure or transmission of a switch request from the wireless device to the serving base station. The switch request may comprise, for example, a MAC control element or RRC signaling
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the MAC layer of the wireless device initiates/enables the procedure that includes transmitting a request to the base station, where, as indicated in [0164], the MAC layer reports information from the physical layer to set up the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure)); and
perform inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
[0164] - The second channel belongs to a second carrier, which belongs to the same MAC entity of the serving cell as the first channel, but is not configured for the wireless device. The second carrier may be configured as a secondary cell for the wireless device, in order to setup a radio link with the new cell
(From [0163], the request from the wireless device includes the indication of the second channel, where, as indicated in [0164], based on the request indicating the second channel belonging to the second carrier, the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure) is set up)); and 
a memory
([0112] – UE 300/wireless device includes memory 315). 
 
Regarding claim 20, Wang teaches the apparatus of claim 19, 
wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCI) or a MAC control element (MAC CE) indicating a cell selection for inter-cell mobility
([0163] - The switch request may comprise, for example, a MAC control element
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell). 
 
Regarding claim 21, Wang teaches the apparatus of claim 19, 
wherein the processor is configured to send the request in response to detecting one or more conditions associated with mobility-related metrics of the UE
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer, to setup a radio link with the new cell
(From [0156], the wireless device detects the event based on the preconfigured threshold, and in response to the event being detected, as indicated in [0164], the wireless device reports the trigger event (part of the request referred to in [0163]) and measurement results that are used to set up the new cell)). 
 
Regarding claim 24, Wang teaches the apparatus of claim 21, 
wherein the processor is configured to send the request with reporting one or more of the mobility related metrics
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
 [0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the wireless device makes the request, which includes, as indicated in [0164], the wireless device reporting the measurement results)). 

Regarding claim 27, Wang teaches the apparatus of claim 21, 
wherein the processor is further configured to receiving network signaling configuring one or more of the conditions
([0156] - The event may relate to the channel occupancy of the first channel (defined as the percentage of time that RSSI is measured above a configured threshold). If the channel occupancy exceeds a threshold (which may be preconfigured), the event may be detected
(The wireless device detects the event based on the preconfigured threshold)). 

Regarding claim 29, Wang teaches the apparatus of claim 19, 
wherein the processor is further configured to receive, from the network entity, signaling indicating one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures have been disabled or enabled in response to the request
([0167] - The wireless device transmits an information message to a base station of the cellular network. The information message comprises an indication of the switch to the second channel. The information message may be transmitted over the second channel. The information message may be transmitted by a random access procedure or other signaling means such as one or more of MAC control element signaling. The base station may signal an acknowledgement message (not illustrated in FIG. 11) to confirm the switching decision for the wireless device. The base station may reject the switch for the wireless device if the base station deems the switch to be unnecessary
(The base station confirms the switch to the new cell is allowed or rejected, based on the MAC layer control element signaling)). 
 
Regarding claim 30, Wang teaches 
an apparatus for wireless communications by a network entity, comprising:
a processor configured to
([0085] – Network node 260 (Network node = base station – see [0084]) includes processing circuitry 270)           :
receive, from a user equipment (UE), a request to enable or disable one or more physical layer signaling-based inter-cell mobility procedures or medium access control (MAC) layer signaling-based inter-cell mobility procedures
([0163] - The procedure may be initiated by either the RRC or MAC layer of the wireless device, and may comprise a handover procedure or transmission of a switch request from the wireless device to the serving base station. The switch request may comprise, for example, a MAC control element or RRC signaling
[0164] - The MAC layer may report the trigger event to the RRC layer as well as the measurement results from the physical layer to setup a radio link with the new cell
(From [0163], the MAC layer of the wireless device initiates/enables the procedure that includes transmitting a request to the base station, where, as indicated in [0164], the MAC layer reports information from the physical layer to set up the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure)); and 
perform inter-cell mobility procedures in accordance with at least one of the request or a response to the request
([0163] – In either case (handover or switch request), the wireless device may transmit a request message to the base station comprising an indication of the second channel
[0164] - The second channel belongs to a second carrier, which belongs to the same MAC entity of the serving cell as the first channel, but is not configured for the wireless device. The second carrier may be configured as a secondary cell for the wireless device, in order to setup a radio link with the new cell
(From [0163], the request from the wireless device includes the indication of the second channel, where, as indicated in [0164], based on the request indicating the second channel belonging to the second carrier, the radio link with the new cell (setup of radio link with new cell = inter-cell mobility procedure) is set up)); and 
a memory
([0088] – Network node 260/base station includes memory within processing circuitry 270).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 5, 6, 14, 15, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Kim (US PG Publication 2019/0159076).
Regarding claim 5, Wang teaches the method of claim 3.
Wang does not teach
wherein: 
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary.
In the same field of endeavor, Kim teaches the limitations not taught by Wang, including	
wherein: 
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal 
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be deactivated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.  If the terminal camps on an arbitrary base station in the idle state, the terminal may request such a setting from the base station through a control message, and the base station may approve the setting to deactivate the RRM measurement operation
(From [0125], if the terminal camps in the idle state, the terminal sends a request to the base station of the micro or pico cell, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are deactivated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).

	
	 
Regarding claim 6, Wang, in view of Kim, teaches the method of claim 5.
Kim further teaches 
wherein:
the UE sends a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be activated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.    A base station may control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, in view of Kim, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).

Regarding claim 14, Wang teaches the method of claim 12.
Wang does not teach 
wherein:
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary. 
In the same field of endeavor, Kim teaches the limitations not taught by Wang, including
wherein:
the UE sends a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal 
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be deactivated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.  If the terminal camps on an arbitrary base station in the idle state, the terminal may request such a setting from the base station through a control message, and the base station may approve the setting to deactivate the RRM measurement operation
(From [0125], if the terminal camps in the idle state, the terminal sends a request to the base station of the micro or pico cell, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are deactivated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).


 
Regarding claim 15, Wang, in view of Kim, teaches the method of claim 14.
Kim further teaches
wherein:
the UE sends a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be activated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.    A base station may control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, in view of Kim, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).
 
Regarding claim 25, Wang teaches the apparatus of claim 21.
Wang does not teach 
wherein: 
the processor is configured to send a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary. 
In the same field of endeavor, Kim teaches the limitations not taught by Wang, including
wherein: 
the processor is configured to send a request to disable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate low mobility of the UE or that the UE is stationary
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal 
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be deactivated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.  If the terminal camps on an arbitrary base station in the idle state, the terminal may request such a setting from the base station through a control message, and the base station may approve the setting to deactivate the RRM measurement operation
(From [0125], if the terminal camps in the idle state, the terminal sends a request to the base station of the micro or pico cell, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are deactivated)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).

Regarding claim 26, Wang, in view of Kim, teaches the apparatus of claim 25.
Kim further teaches
wherein: 
the processor is configured to send a request to enable one or more physical layer signaling-based inter-cell mobility procedures or MAC layer signaling-based inter-cell mobility procedures, if the mobility-related metrics indicate increased mobility of the UE
([0071] - A micro base station shown in FIG. 1 and FIG. 2 may denote a micro cell or a pico cell that has radio protocol functions including the same radio resource allocation function as an (e)NB or a macro base station and a function of the RRC layer and the RLC/MAC layer for managing connection control for an RB set between a base station and a terminal
[0125] – An RRM measurement function for managing mobility of a terminal or a D2D-related measurement function may be configured to be activated through a setting, and the terminal may define an additional RRC control message for notifying a base station of information related to the setting.    A base station may control the RRM measurement operation to be activated if it is determined that the terminal has moved
(From [0125], if the terminal has moved, the terminal sends a message to the base station, which, as indicated in [0071], manages mobility and provides a MAC layer function, based on which measurements used for the mobility management of the terminal are activated)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, in view of Kim, which includes inter-cell mobility, to include Kim’s teaching of inter-cell mobility, based on determining idle or moving type of mobility, for the benefit of supporting mobility management and low-power operation of the terminal in a network environment (see [0002]).

Claims 8, 17, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Behravan, et al (US PG Publication 2016/0205574), hereafter Behravan.
Regarding claim 8, Wang teaches the method of claim 7.
Wang does not teach 
wherein the conditions comprise one or more of:
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a 
determined speed being below a threshold speed over a predefined period of time.
In the same field of endeavor, Behravan teaches the limitations not taught by Wang, 
including
wherein the conditions comprise one or more of:
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0036] - The wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0042] - Min_type_2 is determined based on one or any combination of the following: periodicity of a DRS burst, signal quality, number of the second type of cells relative to number of the first type of cells in proximity to the wireless device
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements during a measurement time, the second type of cells determined based on one or any combination of periodicity of a signal burst and signal quality)), or 
a determined speed being below a threshold speed over a predefined period of time
([0036] Disclosed is a wireless device comprising a processor and a memory.  The memory contains instructions executable by the processor whereby the wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0205] - The wireless device determines the minimum number of on/off cells based on criteria other than length of DRS burst during times that the speed is below the speed threshold
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements, the wireless device determining the minimum number of on/off cells based on criteria other than length of signal burst during times that the wireless device is moving at a speed that is below a speed threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Behravan’s teaching of inter-cell mobility, based on determining conditions regarding signal quality or speed, for the benefit of adapting the number of cells to measure in a network with on/off cells (see [0001]).

Regarding claim 17, Wang teaches the method of claim 16.
Wang does not teach 
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a determined speed being below a threshold speed over a predefined period of time. 
In the same field of endeavor, Behravan teaches the limitations not taught by Wang, including
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0036] - The wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0042] - Min_type_2 is determined based on one or any combination of the following: periodicity of a DRS burst, signal quality, number of the second type of cells relative to number of the first type of cells in proximity to the wireless device
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements during a measurement time, the second type of cells determined based on one or any combination of periodicity of a signal burst and signal quality)), or 
a determined speed being below a threshold speed over a predefined period of time
([0036] Disclosed is a wireless device comprising a processor and a memory.  The memory contains instructions executable by the processor whereby the wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0205] - The wireless device determines the minimum number of on/off cells based on criteria other than length of DRS burst during times that the speed is below the speed threshold
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements, the wireless device determining the minimum number of on/off cells based on criteria other than length of signal burst during times that the wireless device is moving at a speed that is below a speed threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Behravan’s teaching of inter-cell mobility, based on determining conditions regarding signal quality or speed, for the benefit of adapting the number of cells to measure in a network with on/off cells (see [0001]).

Regarding claim 22, Wang teaches the apparatus of claim 21.
Wang does not teach 
wherein the mobility-related metrics comprise one or more of: 
cell signal quality metrics associated with corresponding time traces, UE location information associated with corresponding time traces, or UE speed information located with corresponding time traces. 
 In the same field of endeavor, Behravan teaches the limitations not taught by Wang, including
wherein the mobility-related metrics comprise one or more of: 
cell signal quality metrics associated with corresponding time traces
([0043] - The radio task corresponds to at least one of: reporting radio measurements to the network node; determining the wireless device's position; and performing cell change
[0077] - The following parameters represent the number of cells or more specifically the number of identified cells on whose signals the UE (wireless device 110) performs one or more radio measurements during at least partially overlapping time period T0
[0081] - Examples of radio measurements are RSRP, RSRQ 
(The UE/wireless device performs radio measurements, which are used for performing cell change, during a least time period that include RSRP, RSRQ, which include a particular cell signal quality)), 
UE location information associated with corresponding time traces, or
UE speed information located with corresponding time traces


([0043] - The radio task corresponds to at least one of: reporting radio measurements to the network node; determining the wireless device's position; and performing cell change
[0205] - The wireless device determines the minimum number of on/off cells based on length of DRS burst during times that the wireless device is moving at a speed that exceeds a speed threshold and to determine the minimum number of on/off cells based on criteria other than length of DRS burst during times that the speed is below the speed threshold
(The UE/wireless device performs radio measurements, which are used for performing cell change, during times that the wireless device is moving at a speed that exceeds or is below a speed threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Behravan’s teaching of inter-cell mobility, based on determining conditions regarding signal quality or speed, for the benefit of adapting the number of cells to measure in a network with on/off cells (see [0001]).

Regarding claim 23, Wang, in view of Behravan, teaches the apparatus of claim 22.
Behravan further teaches
wherein the cell signal quality metrics include at least one of reference signal received power (RSRP)
([0081] - Examples of radio measurements are RSRP), 
reference signal received quality (RSRQ)
([0081] - Examples of radio measurements are RSRQ), or
signal to interference and noise ratio (SINR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, in view of Behravan, which includes inter-cell mobility, to include Behravan’s teaching of inter-cell mobility, based on determining conditions regarding signal quality or speed, for the benefit of adapting the number of cells to measure in a network with on/off cells (see [0001]).

Regarding claim 28, Wang teaches the apparatus of claim 27.
Wang does not teach 
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time, or a determined speed being below a threshold speed over a predefined period of time.
In the same field of endeavor, Behravan teaches the limitations not taught by Wang, including
wherein the conditions comprise one or more of: 
a change in signal quality for a number of cells having a highest signal quality exceeding a threshold value over a predefined period of time
([0036] - The wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0042] - Min_type_2 is determined based on one or any combination of the following: periodicity of a DRS burst, signal quality, number of the second type of cells relative to number of the first type of cells in proximity to the wireless device
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements during a measurement time, the second type of cells determined based on one or any combination of periodicity of a signal burst and signal quality)), or 
a determined speed being below a threshold speed over a predefined period of time
([0036] Disclosed is a wireless device comprising a processor and a memory.  The memory contains instructions executable by the processor whereby the wireless device is operable to adapt, based on one or more pre-defined rules or criteria, a minimum number of a first type of cells, Min_type_1, and a minimum number of a second type of cells, Min_type_2, for which the wireless device is to perform radio measurements during an at least partly overlapping measurement time
[0205] - The wireless device determines the minimum number of on/off cells based on criteria other than length of DRS burst during times that the speed is below the speed threshold
(The wireless device is operably adapts, based on one or more pre-defined rules or criteria, a minimum number of the first and second type of cells, for which the wireless device performs radio measurements, the wireless device determining the minimum number of on/off cells based on criteria other than length of signal burst during times that the wireless device is moving at a speed that is below a speed threshold)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, which includes inter-cell mobility, to include Behravan’s teaching of inter-cell mobility, based on determining conditions regarding signal quality or speed, for the benefit of adapting the number of cells to measure in a network with on/off cells (see [0001]).


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arunachalam, et al (US PG Publication 2015/0111579), hereafter Arunachalam, teaches mobility management Based on cell size and speed.
Chun, et al (US PG Publication 2013/0109392), hereafter Chun, teaches determining cells to be used by a UE based on UE mobility.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.





 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641